UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARWIN TYRONE PETTIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:08-cr-00396-CMC-2)


Submitted:   August 27, 2014                 Decided:   September 5, 2014


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, T. DeWayne Pearson, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carwin      Tyrone         Pettis,        Jr.,      appeals     from        the

twenty-four-month         sentence           imposed     upon     revocation       of     his

supervised release.            He contends that this sentence is plainly

unreasonable.      We affirm.

              We will affirm a sentence imposed after revocation of

supervised     release        if   it    is    within    the     prescribed       statutory

range and not plainly unreasonable.                      United States v. Crudup,

461 F.3d 433, 439–40 (4th Cir. 2006).                    We consider first whether

the     sentence       imposed          is     procedurally         or      substantively

unreasonable.         Id. at 438.            In this initial inquiry, we take a

more    deferential      posture        concerning       issues     of    fact     and   the

exercise of discretion than undertaken for the reasonableness

review   for    Guidelines         sentences.           United    States     v.    Moulden,

478 F.3d 652, 656 (4th Cir. 2007).                        If we find the sentence

procedurally or substantively unreasonable, we must then decide

whether it is “plainly” so.              Id. at 657.

              Here,     the    district        court     correctly       calculated       and

considered the advisory policy statement range of eighteen to

twenty-four     months’        imprisonment,       considered        relevant      factors

under    18    U.S.C.     § 3583(e)          (2012),     and     heard    argument       from

counsel and allocution from Pettis.                    The court also sufficiently

explained its reasons for imposing a sentence within the policy

statement range.        See Crudup, 461 F.3d at 440.

                                               2
             Pettis contends that, in determining his sentence, the

district court improperly relied on the need for the sentence to

reflect the seriousness of his violative conduct, to promote

respect for the law, and to provide just punishment.                                  Because

Pettis did not object in the district court to its consideration

of    these        factors,       our        review      is     for         plain     error.

United States v. Hargrove, 625 F.3d 170, 183–84 (4th Cir. 2010).

             The       district   court’s       consideration        of     these     factors

was   in     conjunction       with     its        consideration       of     the     factors

enumerated      in       18   U.S.C.         § 3583(e).         “Although           § 3583(e)

enumerates the factors a district court should consider when

formulating        a    revocation       sentence,        it    does      not       expressly

prohibit a court from referencing other relevant factors omitted

from the statute.”            United States v. Webb, 738 F.3d 638, 641

(4th Cir. 2013).          Because the district court properly considered

the   need     for     punishment       in    conjunction       with      the   enumerated

factors, we find no plain error by the district court.                               See id.

at 642 (concluding that reference to non-enumerated factor does

not   render    revocation        sentence         procedurally      unreasonable        when

considered in conjunction with enumerated 18 U.S.C. § 3553(a)

(2012) factors).

             Accordingly,         we    conclude      that     the    twenty-four-month

revocation sentence — which is not greater than the statutory

maximum and is within the advisory policy statement range — is

                                               3
not   plainly   unreasonable.         We       therefore    affirm   the   district

court’s judgment.        We dispense with oral argument because the

facts   and   legal    contentions     are       adequately    presented    in   the

materials     before   this   court    and       argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                           4